DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments to Claims 1-4 in the submission filed 12/3/2020 are acknowledged and accepted.
New Claim 5 is acknowledged and accepted as the subject matter of the claim is similar to the subject matter of the originally filed claims.
4.	Pending Claims are 1-5. 
Response to Arguments




Applicant’s arguments with respect to claim(s) 1,2  have been considered but are moot because of the amended claims and the new grounds of rejection in view of Yang-Janik-Hellström-Sakano et al.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1,2,4,5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2016/0109727 A1, hereafter Yang) in view of Janik et al (US 2010/0214656 A1, of record) and further in view of Hellström et al (WO 2016/182488 A1, of record) and Sakano et al (US 2010/0317875 A1, hereafter Sakano).

Regarding Claim 1, Yang teaches (figs 1-4) a loupe (optical device, p32, lines 1-13, optical device is in the shape of a loupe) bonded to a glasses-type holder (frame holding eyeglass lens 50, p46, lines 1-5, fig 1) to be worn around a head of a user (eyeglasses frame is worn around head of user), the loupe (optical device, p32, lines 1-13)  comprising: 
a tube framework (tube framework including first tube 10, second tube 20, third tube 30 and fourth tube 40, p32, lines 1-16), that comprises: 
a spinning cylinder (second tube 20 and third tube 30 are attached, p32, lines 11-13 and are adjusted by user according to his eyesight, p42, lines 1-3, hence third tube 30 is interpreted as the spinning cylinder); and 
a static fixture (first tube 10, p32, lines 1-13) that comprises: 
a first cylinder (cylindrical portion of first tube 10 which does not have the spiral portion is interpreted as the first cylinder, fig 4, p47, lines 1-4); and 

a lens (lens 14, p32, lines 1-4) held in the tube framework (tube framework including first tube 10, second tube 20, third tube 30 and fourth tube 40, p32, lines 1-16).
However Yang does not teach
the second cylinder bonded to the glasses-type holder with an adhesive; 
wherein at least a portion where the second cylinder to which the adhesive is applied in the tube framework is made of resin that is not resistant to acetone.
Yang and Janik are related as loupes.
Janik teaches (fig 2) a loupe (magnification loupe, p13, lines 1-3) wherein
the second cylinder (housing of loupe, p41, lines 1-10, magnification loupe, p13, lines 1-3) is bonded to the glasses-type holder (user wearable device, p41, lines 1-3) with an adhesive (adhesive, p41, lines 9-10); and
wherein at least a portion where the second cylinder (part of housing which is fixed to the translucent member of the user wearable device, p41, lines 1-10) to which 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yang to include the teachings of Janik such that the second cylinder bonded to the glasses-type holder with an adhesive and wherein at least a portion where the second cylinder to which the adhesive is applied in the tube framework is made of resin that is not resistant to acetone for the purpose of utilizing common techniques of bonding structures and also commonly utilized light weight, durable plastic material (para 30, lines 1-2).
Yang-Janik do not teach
a UV adhesive.
Yang-Janik and Hellström are related as adhesives used for loupes.
Hellström teaches (fig 1-5),
tube framework (housing 2, p6, lines 26-27) bonded to the glasses-type holder (spectacle frame 27 of pair of eyeglasses 26, p11, lines 1-12) with a UV adhesive (UV adhesive, p11, lines 7-16).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yang-Janik to include the teachings of Hellström such that a UV adhesive is used for the purpose of utilizing commonly known adhesives which can be quickly processed.
However Yang-Janik-Hellström do not teach
an outer face of the second cylinder is covered with paint that is resistant to acetone.
Yang-Janok-Hellström and Sakano are related as coating compositions protecting the base material.
Sakano teaches 
an outer face of base material (hard coat material, p76, lines 1-3,  which is interpreted to be used as a hard coat on a base material) is covered with paint (ULTRA VIN, p76, lines 1-11) that is resistant to acetone (Current specification teaches ULTRA VIN is a acetone resistant paint, p34, lines 1-6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yang-Janik-Hellström to include the teachings of Sakano such that an outer face of the second cylinder is covered with paint that is resistant to acetone is used for the purpose of utilizing a common hard coat material curable by UV rays (p76, lines 1-3).

Regarding Claim 2, Yang-Janik-Hellström-Sakano teach the loupe according to claim 1,
the second cylinder (spiral coupling portion of first tube 10, fig 4, p47, lines 1-4, Yang) is made of a polycarbonate (polycarbonate, p30, lines 1-2, current specification teaches that a polycarbonate resin is not resistant to acetone, p8, lines 1-4, Janik)  or an ABS resin.

Regarding Claim 4,  Yang-Janik-Hellström-Sakano teach a loupe unit (optical device, p32, lines 1-13, optical device is in the shape of a loupe, frame holding eyeglass lens 50, p46, lines 1-5, Yang) comprising: the loupe (optical device, p32, lines 1-13, optical device is in the shape of a loupe) according to claim 1; 
and the glasses-type holder (spectacle frame 27 of pair of eyeglasses 26, p11, lines 1-12, Hellström, frame holding eyeglass lens 50, p46, lines 1-5, fig 1, Yang) provided with a transparent plate (transparent plate of lens 28, Hellström) having the hole or the cutout (through hole 29, p11, lines 7-16, Hellström, opening portion in eyeglass lens 40, p46, lines 1-5, Yang), wherein the second cylinder (spiral coupling portion of first tube 10, fig 4, p47, lines 1-4, Yang) of the loupe (optical device, p32, lines 1-13) is inserted into the hole or the cutout (through hole 29, p11, lines 7-16, Hellström, opening portion in eyeglass lens 40, p46, lines 1-5, Yang)  and is bonded to the glasses-type holder (spectacle frame 27 of pair of eyeglasses 26, p11, lines 1-12, Hellström, frame holding eyeglass lens 50, p46, lines 1-5, fig 1, Yang)  with the UV adhesive (UV adhesive, p11, lines 7-16, Hellström), and the glasses-type holder (spectacle frame 27 of pair of eyeglasses 26, p11, lines 1-12, Hellström, frame holding eyeglass lens 50, p46, lines 1-5, fig 1, Yang)  is worn around the head of the user.

Regarding Claim 5, Yang-Janik-Hellström-Sakano teach the loupe according to claim 1, 
wherein the paint resistant to acetone (ULTRA VIN, p76, lines 1-11, Sakano, Current specification teaches ULTRA VIN is an acetone resistant paint, p34, lines 1-6) is at least one of: a phenol resin paint; a fluorinated resin paint; an unsaturated Current specification teaches ULTRA VIN in the context of UV paint which can be unsaturated polyester resin and acrylic UV paint, p34, lines 1-6).   

Claim 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Yang et al (US 2016/0109727 A1, hereafter Yang) in view of Janik et al (US 2010/0214656 A1, of record) and further in view of Hellström et al ((WO 2016/182488 A1, of record) and Sakano et al (US 2010/0317875 A1, hereafter Sakano) as applied to Claim 1 and further in view of Bates et al (US 5,871,824 A, of record).

Regarding Claim 3,  Yang-Janik-Hellström-Sakano teach the loupe according to claim 1.
However Yang-Janik-Hellström-Sakano do not teach
wherein a two-component acrylic urethane paint is applied between a surface of the tube framework the outer face of the second cylinder and the paint resistant to acetone.
	Yang-Janik-Hellström-Sakano and Bates are related as adhesion using UV adhesives.
	Bates teaches UV cured adhesion promoting coating (col 1, lines 17-20),
wherein a two-component acrylic urethane paint (liquid carrying isocyanate catalyst and a UV curable acrylate composition, col 1, lines 28-35, this is the two component system used in the current Spec which is not resistant to acetone, p31, lines 1-7, Bates) is 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yang-Janik-Hellström-Sakano to include the teachings of Bates such that a two-component acrylic urethane paint is applied between a surface of the tube framework the outer face of the second cylinder (Bates’s chosen substrate can be the second cylinder) and the paint resistant to acetone (Bates’s coating can be the paint resistant to acetone) for the purpose of ensuring appropriate adhesion between elements (col 1, lines 17-23).


Conclusion









Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






J.V.D
Jyotsna V Dabbi									1/25/2021Examiner, Art Unit 2872      

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872